Citation Nr: 1101058	
Decision Date: 01/10/11    Archive Date: 01/20/11

DOCKET NO.  04-21 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to a total disability rating for compensation based 
on individual unemployability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel







INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran, who is the appellant, served on active duty from 
September 1966 to September 1968.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in October 2002 of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In March 2007, in September 2008, and in June 2009, the Board 
remanded the claim for further evidentiary and procedural 
development.

In March 2007, the Board remanded the claim to give the Veteran 
notice pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA) and for the RO to obtain records from the Social Security 
Administration.  VCAA notice was given in May 2007 and the Social 
Security Administration provided copies of its records to VA in 
May 2007.

In September 2008, the Board remanded the claim to afford the VA 
examinations as to the severity of the Veteran's residuals from 
service connected prostate cancer and the severity of the 
Veteran's mental health disabilities including posttraumatic 
stress disorder and any effect the residuals of prostate cancer 
had upon the Veteran's mental health. 

In June 2009, the Board remanded the claim so that a missing 
rating decision granting service connection for peripheral 
neuropathy of the lower extremities may be associated with the 
file and for VA examinations to determine whether the Veteran's 
physical disabilities combined with posttraumatic stress disorder 
preclude the Veteran from securing or following a substantially 
gainful occupation.  


The missing rating decision has been associated with the file.  
The Veteran was afforded VA examinations in August 2009 
addressing whether the various service-connected disabilities 
precluded the Veteran from securing or following a substantially 
gainful occupation.

As to the VA examinations required by the remands, the examiner 
in each instance has issued a report.  In the report, the 
examiner sufficiently identified the extent of the service-
connected disability and its symptoms.  As the requested 
development has been completed, no further action is necessary to 
comply with the Board's remand directives.  Stegall v. West, 11 
Vet. App. 268, 271 (1998).

In September 2010, in accordance with 38 U.S.C.A. § 7109 and 38 
C.F.R. § 20.901, the Board obtained a medical expert opinion from 
the Veterans Health Administration (VH A) requesting a medical 
opinion as to whether all service-connected disabilities combined 
precluded the Veteran from securing or following a substantially 
gainful occupation..  The Veteran and his representative have 
been provided a copy of the VHA opinion and then afforded the 
opportunity to submit additional argument and evidence and 
further argument has been submitted.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are 
posttraumatic stress disorder, rated 70 percent; residuals of 
prostate cancer, rated 40 percent; diabetes mellitus, type II, 
rated 20 percent; peripheral neuropathy of the right lower 
extremity, rated 10 percent; peripheral neuropathy of the left 
lower extremity, rated 10 percent; peripheral neuropathy of the 
right upper extremity, rated 10 percent; and peripheral 
neuropathy of the left upper extremity, rated 10 percent; the 
combined rating is 90 percent.  

2.  The Veteran last worked in 1987, when he had to terminate his 
employment due to a nonservice-connected low back injury.

3.  The service-connected disabilities do not prevent the Veteran 
from securing or following a substantially gainful occupation.


CONCLUSION OF LAW

The criteria for a total disability rating for compensation based 
on individual unemployability have not been met. 38 U.S.C.A. §§ 
1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.34l, 4.16 
(2010).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate a claim.  

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA 
receives a complete or substantially complete application for 
benefits, it will notify the claimant of the following: (1) any 
information and medical or lay evidence that is necessary to 
substantiate the claim, (2) what portion of the information and 
evidence VA will obtain, and (3) what portion of the information 
and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of 
a service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of disability; 
and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006). 





In a claim for increase, including a claim for a total disability 
rating, the VCAA notice requirements are evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on employment.  Vazquez-Flores v. 
Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 
U.S.C.A. § 5103(a) as requiring generic claim-specific notice and 
rejecting Veteran-specific notice as to effect on daily life and 
as to the assigned or a cross-referenced Diagnostic Code under 
which the disability is rated).  

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 
119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in April 2001, March 2002, and May 2007.  The 
Veteran was notified of the evidence needed to substantiate the 
claim for a total rating for compensation based on individual 
unemployability, namely, that he was unable to secure or follow a 
substantial gainful occupation as a result of service-connected 
disabilities provided that if there were two or more disabilities 
at least one disability was rated 40 percent or more and 
sufficient additional disability to bring the combined rating to 
70 percent or more.

The Veteran was notified that VA would obtain VA records and 
records from other Federal agencies, and that he could submit 
other records not in the custody of a Federal agency, such as 
private medical records or with his authorization VA would obtain 
any non-Federal records on his behalf.  The notice included the 
provisions for the effective date of a claim and for the degree 
of disability assignable.

As for content of the VCAA notice, the documents complied with 
the specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183, 186-87 (2002) (identifying evidence to substantiate a 
claim and the relative duties of VA and the claimant to obtain 
evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) 
(identifying the document that satisfies VCAA notice); of 
Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the 
extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 
19 Vet. App. 473, 484-86 (2006) (notice of the elements of the 
claim); and of Vazquez-Flores v. Peake, 580 F.3d 1270 (Fed. Cir. 
2009) (evidence demonstrating a worsening or increase in severity 
of a disability and the effect that worsening has on employment).  

To the extent that the VCAA notice came after the initial 
adjudication, the timing of the notice did not comply with the 
requirement that the notice must precede the adjudication.  The 
timing error was cured by content-complying VCAA notice after 
which the claim was readjudicated as evidenced by the 
supplemental statement of the case, dated in March 2010.  
Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) 
(Timing error cured by adequate VCAA notice and subsequent 
readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained VA records and private 
medical records.  The Veteran was afforded VA examinations in 
February 2000, September 2002, December 2007, April 2008, and 
August 2009.  The Veteran has been provided a copy of the VHA 
opinion and then afforded the opportunity to submit additional 
argument and evidence.

As the Veteran has not identified any additional evidence 
pertinent to the claim and as there are no additional records to 
obtain, the Board concludes that no further assistance to the 
Veteran in developing the facts pertinent to the claim is 
required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Facts 

The Veteran served on active duty from September 1966 to 
September 1968.  He was born in December 1947 and graduated from 
high school.  

In addition, the records indicate he completed a year to a year 
and a half of college in the field of accounting.

Since service, the Veteran has been employed as a warehouseman, 
construction laborer, a carpenter's helper, and a truck driver in 
the chemical, grocery, and freight industries.

The Veteran has now filed a claim for a total disability rating 
for compensation based on individual unemployability. 

The record shows that in 1980 at the Veteran injured his back, 
which required surgical treatment.  In 1987, the Veteran re-
injured his back and his private physicians recommended against 
surgical intervention.  Because of the pain and other back 
symptomatology, the Veteran has not worked since May 1987.  In a 
rating decision in January 1993, the RO denied service connection 
for the back disability.

In May 1996, a Social Security Administrative Law Judge 
determined that the Veteran was disabled due to chronic low back 
pain with radiculopathy.  In September 1999, the Social Security 
Administration continued the disability benefits finding that the 
Veteran was disabled primarily due to the back condition, but 
also included an affective disorder.  In August 2007, the Social 
Security Administration notified VA that the Veteran was 
considered disabled because he was suffering from a degenerative 
back and an affective and mood disorders.

In July 1999, VA records show that a social worker indicated that 
the Veteran's posttraumatic stress disorder made him unemployable 
due to memory and concentration problems.






On VA examination in February 2000, the Veteran complained of 
sleep disturbance, recurrent nightmares, anhedonia, isolation, 
and a startle response.  He also complained of significant 
decreased concentration and passive suicidal ideation.  It was 
noted that the Veteran had worked until 1987 when he was injured 
on job.  

The Veteran stated that he could not finish vocational 
rehabilitation because of difficulty with concentration.  On 
mental status examination, the Veteran had normal speech and 
thought process.  The Veteran had fair insight and fair judgment.  
Cognitive examination was 29 out of 30 and the Veteran 
demonstrated abstract thinking.  He did not have any 
hallucinations or delusions.  The examiner's only negative 
findings were a bad mood and mildly anxious affect.  The examiner 
also noted the veteran had chronic pain.  The final diagnosis was 
posttraumatic stress disorder and the Global Assessment of 
Functioning (GAF) score was 45 to 50.  

In January 2002, the RO granted service connection for diabetes 
mellitus and assigned a 20 percent rating.  

On VA examination in September 2002, the Veteran stated that he 
was on medication for posttraumatic stress disorder.  It was 
noted that he last worked as a truck driver in 1987 and has been 
unable to work since then because of a back problem.  On mental 
status examination, the Veteran appeared nervous.  The Veteran 
was alert and oriented without exhibiting any concentration 
deficit.  Speech was clear, coherent, and goal directed.  He had 
the capacity to complete activities of daily living.  He had an 
anxious affect and described his mood as down.  He used 
medication to fall asleep and reported a lack of energy.  He 
described a loss of attention while driving or measuring items 
when working in his workshop.  He tried returning to school but 
left due to concentration problems and he did not like being 
around others.  The GAF score was 55.

In June 2006, the RO granted service connection for peripheral 
neuropathy of the left lower extremity and the right lower 
extremity and assigned a 10 percent rating for each disability.

In March 2007, the RO granted service connection for prostate 
cancer and assigned a 30 percent after a period of convalescence 
for the treatment of prostate cancer.  

In July 2007, the Veteran was granted service connection for 
erectile dysfunction and he was awarded special monthly 
compensation for loss of a creative organ.  

On VA examination in December 2007 for residuals of prostate 
cancer, the Veteran denied any history of hesitancy, urgency, or 
dysuria, but he described frequent urination.  He required 
absorbent materials that were changed two to three times a day.  
He also had two recurrent urinary tract infections in the 
preceding year requiring antibiotic therapy.  He reported self 
catheterization every other day.  

On VA examination in April 2008, it was noted that the Veteran 
was on medications for posttraumatic stress disorder.  The 
Veteran stated that as a result of his prostate cancer he now had 
incontinence, which was an emotional stressor and made him self-
conscious and his erectile dysfunction contributed to depression 
and marital strain.  He also had mild symptoms of depression with 
a decline in concentration.  On mental status examination, the 
Veteran had an appropriate affect and a good mood.  His attention 
was intact and he was oriented.  The examiner described the 
Veteran's thought process as logical and goal oriented.  He also 
had good impulse control.  Remote and immediate memory was normal 
and only recent memory was mildly impaired.  The examiner 
concluded that the Veteran had chronic posttraumatic stress 
disorder and the GAF score was 50.  The examiner commented that 
the Veteran's physical health had also declined and this caused 
marital strain, but posttraumatic stress disorder was not linked 
to any changes in function.  The examiner concluded that there 
was not total occupational and social impairment due to 
posttraumatic stress disorder.  In addition, the posttraumatic 
stress disorder also did not result in deficiencies in judgment, 
thinking, family relations, work, and mood.  The examiner did 
find that the decline in concentration and impaired sleep 
contributed to reduced reliability and non-productivity.  




In a rating decision dated in March 2008, the rating for the 
service-connected residuals of prostate cancer were increased to 
40 percent.  

In June 2008, the Veteran stated that besides posttraumatic 
stress disorder his incontinence created additional problems in 
the workplace, that is, frequent changes of absorbent materials 
and odor.  

In February 2009, the Veteran stated that he needed medication to 
sleep because of posttraumatic stress disorder, which prevented 
him from resuming his job as a truck driver under the regulations 
of the U. S. Department of Transportation.  Also, his diabetes, 
peripheral neuropathy, and high blood pressure prevented him from 
obtaining a [commercial] truck license.

On VA examination in August 2009, the Veteran described a mild to 
moderate depressed mood, affecting his sleep and energy level.  
He also described a poor appetite and a short attention span.  
The Veteran described his self-esteem as in the middle.  There 
were no signs of mania, suicidal ideation, obsessive behavior, 
panic attacks, or violence.  The Veteran had a fair impulse 
control and he maintained his hygiene and activities of daily 
living.  The remote and immediate memory were normal, but recent 
memory was impaired.  

The Veteran experienced recurrent and intrusive distressing 
recollections of his in-service stressors and he had recurrent 
distressing dreams.  He also reacted to exposure to external cues 
of the in-service stressors.  He had difficulty sleeping.  He 
also experienced irritability or outbursts of anger, difficulty 
in concentration, hypervigilance, and an exaggerated startle 
response.  The effect on the Veteran's concentration was 
described as mild.  The examiner noted the Veteran had not worked 
as a truck driver since 1988 due to a back injury.






The examiner characterized the Veteran's posttraumatic stress 
disorder as in partial remission and the GAF score was 55.  There 
had not been any change in occupational or social functioning 
since the last VA examination in November 2008.  The examiner 
concluded that the Veteran was not totally occupational and 
social impaired due to the posttraumatic stress disorder.  In 
addition, the examiner concluded that the disability did not 
result in deficiencies in judgment, thinking, family relations, 
work, and mood.  

The examiner did find that the Veteran's hypervigilance and 
irritability did result in an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  The examiner stated that the Veteran's 
posttraumatic stress disorder symptoms were not severe enough to 
prevent the Veteran from working in his former occupation.  
Instead, the Veteran has not worked because of a back injury.

In August 2009, the Veteran was also afforded a VA examination to 
address whether the service-connected physical disabilities 
resulted in unemployability.  The Veteran's diabetes was stable 
and well controlled with medication.  Except for peripheral 
neuropathy, the Veteran did not have any other complications 
associated with diabetes such as peripheral vascular disease, or 
visual disorders.  He had no history of hyperglycemia or 
ketoacidosis.  

The examiner noted the Veteran had peripheral neuropathy in all 
four extremities. Examination showed sensory loss in the hands 
and from the knees to the feet, but not any motor loss, strength, 
or reflexes.  The examiner stated that this had a significant 
effect on occupational functioning due to pain and limited 
mobility, but the diabetes and peripheral neuropathy did not 
preclude physical light duties or sedentary employment.  

The examiner also considered the residuals of prostate cancer.  
The examiner concluded that the urinary incontinence could result 
in increased absenteeism, but did not preclude light duty or 
sedentary employment.  


In a rating decision in January 2010, the RO granted service 
connection for peripheral neuropathy of the right and left upper 
extremities and assigned a 10 percent rating for each extremity.  

As of January 2010, the Veteran's service-connected disabilities 
were: posttraumatic stress disorder, rated 70 percent; residuals 
of prostate cancer, rated 40 percent; diabetes mellitus, type II, 
rated 20 percent; peripheral neuropathy of the right lower 
extremity, rated 10 percent; peripheral neuropathy of the left 
lower extremity, rated 10 percent; peripheral neuropathy of the 
right upper extremity, rated at 10 percent; and peripheral 
neuropathy of the left upper extremity, rated 10 percent.  The 
combined rating is 90 percent.  

In August 2010, the Board requested an expert opinion from the 
Veterans Health Administration (VHA) and asked that a VHA expert 
in physiatry to review the record and furnish an opinion on the 
following question. 

Does the combination of the Veteran's service-connected 
disabilities, namely, posttraumatic stress disorder, diabetes 
mellitus with complications of peripheral neuropathy of the upper 
and lower extremities, and residuals of prostate cancer with 
erectile dysfunction, preclude the Veteran from securing or 
following substantial gainful employment, considering such 
factors as his educational level and occupational experiences?  

The VHA expert, a specialist in physiatry, stated that the 
Veteran was not unemployable from a physiatric standpoint.  The 
medical evidence demonstrated the Veteran had normal muscle 
strength, mild sensory loss, and no evidence of muscle atrophy or 
abnormal muscle tone or  movements in all extremities.  The VHA 
expert stated that with stable posttraumatic stress disorder, 
diabetes, peripheral neuropathy, and residuals of prostate 
cancer, the Veteran's service-connected disabilities did not 
preclude the Veteran from securing or following substantial 
gainful employment, considering his educational level and 
occupational experiences.  .


Legal Criteria

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation as 
a result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or more. 38 
C.F.R. §§ 3.340, 3.341, 4.16(a).

For the Veteran to prevail on the claim for a total disability 
rating, nonservice-connected disabilities may not be considered.  
The sole fact that a Veteran is unemployed or has difficulty 
obtaining employment is not enough.  The ultimate question is 
whether the Veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

A determination whether a person is capable of engaging in a 
substantially gainful occupation must consider both that person's 
abilities and his employment history.  Faust v. West, 13 Vet. 
App. 342, 355 (2000).

Analysis

When the Veteran filed his claim for a total disability rating, 
posttraumatic stress disorder was rated 70 percent and the 
Veteran already met the threshold percentage standard for 
consideration of a total disability rating based on individual 
unemployability under 38 C.F.R. § 4.16(a), that is, at least a 
single service-connected disability ratable at 60 percent or 
more.  






In addition, since then diabetes and complications of diabetes 
have been service connected as well as residuals of prostate 
cancer and complications of prostate cancer.

Since the percentage criteria are met, then the remaining 
question is whether the Veteran's service-connected disabilities 
alone preclude the Veteran from securing and following a 
substantially gainful occupation.  38 C.F.R. § 4.16(a).

Consideration has been given to the Veteran's level of education 
and employment history, but not to his age or the impairment 
caused by any nonservice-connected disability. 38 C.F.R. §§ 4.16, 
4.19.  

Although the Veteran has not worked since 1987, being unemployed 
does not equate to unemployability for the purpose of a total 
rating under 38 C.F.R. § 4.16.  Also the Veteran was found 
disabled by the Social Security Administration because of a back 
disability, a nonservice-connected disability, which the Veteran 
himself associates with his inability to obtain employment since 
1987.

There is no documentation that the Veteran failed to secure or to 
follow substantially gainful employment because of any of his 
service-connected disabilities.  Stated another way, there is no 
letters or statements from employers or potential employers that 
the Veteran could not perform required occupational duties solely 
due to his service-connected disabilities.  Also the medical 
evidence does not contain any medical opinion that any service-
connected disability, singularly or jointly render the Veteran 
unable to secure or following a substantially gainful occupation.  

While a social worker in 1999 concluded that the Veteran's 
posttraumatic stress disorder prevented the Veteran from working.  
Since that time, all medical experts have concluded that while 
the Veteran symptoms have an impact on employment, posttraumatic 
stress disorder did not prevent some type of employment. 



In addition, the social worker's opinion was formed shortly after 
the initial diagnosis of posttraumatic stress disorder and since 
then treatment has reduced the severity of the symptoms to the 
point where the symptoms are now stable and less severe.  

The Board therefore in reviewing the evidence and reconciling the 
reports into a consistent picture, finds that the Veteran's 
posttraumatic stress disorder does not prevent him from securing 
or following gainful employment.  

Furthermore, the VHA expert, a doctor of physiatry, concluded 
that the Veteran was not unemployable.  Physiatry is the branch 
of medicine that deals with the prevention, diagnosis, and 
treatment of disease or injury and the rehabilitation of 
resultant impairments and disabilities.  Dorland's Illustrated 
Medical Dictionary 1464 (31st ed. 2007).  The VA examiner was 
able to separate the effects of the low back disability, 
resulting in low back pain and other residuals, from the 
service-connected posttraumatic stress disorder and the Veteran's 
physical service-connected disabilities.  See Mittleider v. West, 
11 Vet. App. 181 (1998) (when it is not possible to separate the 
effects of the service- connected condition from a nonservice-
connected condition, both the service-connected and 
nonservice-connected signs and symptoms are attributed to the 
service-connected condition).

To the extent the Veteran's statements are offered as a lay 
opinion on causation, that is, the service-connected disabilities 
render the Veteran unemployable, under certain circumstances, a 
lay person is competent to offer an opinion on a simple medical 
condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 
2009) (citing Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007). 

Competency is a question of fact, which is to be addressed by the 
Board.  Jandreau at 1377.  




Competent lay evidence means any evidence not requiring that the 
proponent have specialized education, training, or experience; 
lay evidence is competent if it is provided by a person who has 
knowledge of facts or circumstances and conveys matters that can 
be observed and described by a lay person.  38 C.F.R. § 3.159; 
see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony 
is competent as to symptoms of an injury or illness, which are 
within the realm of one's personal knowledge, personal knowledge 
is that which comes to the witness through the use of the senses; 
lay testimony is competent only so long as it is within the 
knowledge and personal observations of the witness, but lay 
testimony is not competent to prove a particular injury or 
illness).

A lay opinion is limited to inferences which are rationally based 
on the person's perception and does not require specialized 
knowledge.  See generally Federal Rules of Evidence 701 (opinion 
testimony by a lay witness is limited to inferences which are 
rationally based on the Veteran's perception and does not require 
specialized knowledge).

Although the Federal Rules of Evidence do not apply to veterans' 
jurisprudence, recourse to the Federal Rules of Evidence is 
appropriate, where the Rules assist in the articulation of the 
Board's reason.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) 
(Recourse to the Federal Rules of Evidence is appropriate where 
the Rules assist in articulation of the Board's reasons for 
finding a claim not well grounded.).

In this case, the Board finds that the Veteran is competent to 
offer an opinion on whether his service-connected disabilities 
render him unemployable, as the opinion is an inference 
rationally based on the Veteran's perception and does not require 
specialized education, training, or experience, which is 
favorable evidence favorable to the claim. 








The evidence against the claim is the opinion of the VHA expert, 
a physician of physiatry, who concluded that the Veteran was not 
unemployable.  

As physiatry is the branch of medicine that deals with the 
prevention, diagnosis, and treatment of disease or injury and the 
rehabilitation of resultant impairments and disabilities, the VHA 
expert is uniquely qualified through specialized education, 
training, or experience to offer an opinion in this case.  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 
3.159.

In balancing the Veteran's lay opinion against the VHA expert 
opinion, the Board finds that the opinion of the VHA expert is 
more persuasive because of his qualifications as an expert in the 
field of medicine that deals with prevention, diagnosis, and 
treatment of disease or injury and the rehabilitation of 
resultant impairments and disabilities.  And the VHA expert 
opinion outweighs the Veteran's lay opinion. 

The Board has considered the Veteran's argument that his 
disabilities may endanger him and others as a truck driver 
because of problems with alertness and concentration.  The 
Veteran's symptoms may pose a problem in certain jobs, such as 
driving a truck, but unemployability is the inability to secure 
or to follow a substantially gainful occupation, which is not 
limited to a specific occupation or to an occupation that Veteran 
once had or had been trained for in the past. 











After a thorough review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the claim 
for a total disability rating for compensation based on 
individual unemployability as the evidence does not demonstrate 
that the Veteran is unable to secure or follow a substantially 
gainful occupation due to his service-connected disabilities.  As 
the preponderance of the evidence is against the claim, the 
benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).


ORDER

A total disability rating for compensation based on individual 
unemployability is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


